DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25th 2022 has been entered.

Claims Status:
Claims 1-5 and 7-36 are pending.
Claims 6 and 37-53 are cancelled.
Claim 1 is amended.
Claims 1-5 and 7-36 are examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“acute angle” 
“oblique angle”
“curved portion”
“curved section”
“cover sheet”
“textured surface”
“uncoated portion”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “16” has been used to designate both “circumferential wall” and “side wall”.
Reference character “28” has been used to designate both “sealing ring portion” and “sealing structure”.
Reference character “30” has been used to designate both “annular end surface”, “free end” and “annular end portion”.
Reference character “42” has been used to designate both “free end” and “outer edge”.
Reference character “47” has been used to designate both “outer wall portion” and “wall portion”.
Reference character “746” has been used to designate both “inner wall portion” and “oblique wall portion”.
Reference character “747” has been used to designate both “steep outer wall portion”, “outer wall portion”, “inner wall portion” and “wall portion”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "30" and "42" have both been used to designate “end”.  
Reference characters "30" and "42" have both been used to designate “free end”.  
Reference characters "42" and "43" have both been used to designate “outer edge”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0002, the term “claim 1” should be removed.
In Paragraph 0003, the term “claim 37” should be removed.
In Paragraph 0008, the term “claim 1” should be removed.
In Paragraph 0012, the terms “claim 37” and “claim 47” should be removed.
In Paragraph 0017, the term “claim 52” should be removed.
Appropriate correction is required.


Claim Objections
Claims 1-5 and 7-36 are objected to because of the following informalities:  
In claim 1: 
The terms “such that” should be removed and the limitation “…the inner wall portion being undercut by the associated contiguous inner base portion of the outwardly extending flange such that at least a part of the inner wall portion is oriented at an acute angle relative to the contiguous inner base portion of the outwardly extending flange and overhangs the contiguous inner base portion of the outwardly extending flange, and such that each of the curved sections formed by the inner wall portion and the contiguous inner base portion of the outwardly extending flange is folded onto itself during deformation…” should change to “…the inner wall portion being undercut by the associated contiguous inner base portion of the outwardly extending flange and at least a part of the inner wall portion is oriented at an acute angle relative to the contiguous inner base portion of the outwardly extending flange and overhangs the contiguous inner base portion of the outwardly extending flange, and …”.
The terms “being” should change to “is”, such as “…said sealing structure being clamped…” should change to “…said sealing structure is clamped…” and the others “being” in the claim.
The limitation “…a radius of curvature…” in line 28-29, should change to “…a radius of a curvature…”.
In claim 3, the term “being” should change to “is”.
In claim 12, the term “being” should change to “is”.
In claim 33, the term “such that” should be removed and the limitation “…the sealing ring portion is deformable such that the sealing ring portion effectively seals against the annular surface…” should change to “…the sealing ring portion is deformable and effectively seals against the annular surface…”.
In claim 34, the term “such that” should be removed and the limitation “…the sealing ring portion is deformable such that the sealing ring portion effectively seals against the annular surface…” should change to “…the sealing ring portion is deformable and effectively seals against the annular surface…”.
In claim 35, the term “such that” should be removed and the limitation “…the sealing ring portion is deformable such that the sealing ring portion effectively seals against the annular surface…” should change to “…the sealing ring portion is deformable and effectively seals against the annular surface…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
The claim is indefinite, because it is unclear the limitation following the term “if” is claimed or not. Clarification is required.
The claim is indefinite, because it is unclear the limitation following the term “optionally” is claimed or not. Clarification is required.
“said curved portion” is insufficient antecedent basis for this limitation in the claim.
“the curved section” is insufficient antecedent basis for this limitation in the claim.
“said curved portion” and “the curved section” are they the same limitation? Clarification is required.
Claim 4, “said uncoated portion” is insufficient antecedent basis for this limitation in the claim.
Claim 32 is indefinite, because it is unclear the limitation following the term “if” is claimed or not. Clarification is required.
Claim 33 is indefinite, because it is unclear the limitation following the term “if” is claimed or not. Clarification is required.
Claim 34 is indefinite, because it is unclear the limitation following the term “if” is claimed or not. Clarification is required.
Claim 35 is indefinite, because it is unclear the limitation following the term “if” is claimed or not. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-36 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2011/035021 previously cited) in view of Chapman (US 2016/0075506 same as WO 2014/184652 previously cited), further in view of Mariller (US 9,833,107 previously cited) and further in view of Jentzsch et al (US7743635B2 newly cited).
Regarding claim 1, Eichler discloses a capsule (capsule 1; P163:1, Fig. 2) containing a substance (ingredient 3; P155:5, Fig. 2) for the preparation of a potable beverage (P155:6-7) by extracting and/or dissolving the substance by supplying a fluid (hot water under pressure; P159:6) under pressure into the capsule (capsule 1; P163:1, Fig. 2), said capsule (capsule 1; P163:1, Fig. 2) comprising:
an aluminum capsule body (the base body, the foil member, or both are made from aluminum, an aluminum alloy; claim 38, c38:1-3) having a central capsule body axis (the vertical principal body axis of “1”; Fig. 2), said aluminum capsule body comprising a bottom (17; Fig. 2), a side wall (7; Fig. 2), an outwardly extending flange (the straight portion of “a flange-like rim 6”; P163:2, Fig. 2) and a sealing structure (a flow control porous member 81 which has been cut into the proper dimensions and which can then be sealed, together with the aluminum foil member, e.g. via ultrasonic welding, to the flange-like rim 6 of the capsule 1.; P167:1-5, Fig. 4 [including] a flow control porous member 82; P168:1-2, Fig. 5 [and] the rim area 8 of the capsule; P159:3, Fig. 2 wherein “81”, “82” are under the straight portion of “6” and “8” is on the straight portion of “6”) at said outwardly extending flange; and
a cover sheet (a foil member 5; P154:3, Fig. 2) attached to said outwardly extending flange and hermetically closing off the capsule; 
wherein said sealing structure is deformable (resilient from the recitation “the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid”; P170:7-9) for providing a fluid sealing contact (“the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid”; P170:7-9) with an annular end surface (a pressing surface 18; P159:2, Fig. 2) of an enclosing member (9; P156:5-6, Fig. 2) of a beverage preparation device (a known beverage production device encasing a capsule with beverage ingredient; P129:1-2, Fig. 1) if the capsule is positioned in said enclosing member and said enclosing member is closed by means of a closing member (a capsule holder 13; P154:2, Fig. 2) of the beverage preparation device, at least portions (“6” above “81” inside”) of said outwardly extending flange and said sealing structure being clamped between said annular end surface and said closing member, said annular end surface optionally being provided with a plurality of radially extending open grooves (the Grooves of “a pressing surface 18”; P159:2, Fig. 2 above);

    PNG
    media_image1.png
    623
    629
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    255
    445
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    310
    408
    media_image3.png
    Greyscale

	Eicher does not disclose said sealing structure includes a deformable sealing ring portion of said outwardly extending flange, said sealing ring portion projecting axially from base portions of said outwardly extending flange, to which said cover sheet is attached, on a side of said base portions opposite of said cover sheet, said deformable sealing ring portion comprising:
an inner wall portion extending from and contiguous with an inner base portion of said outwardly extending flange;
an outer wall portion extending from and contiguous with an outer base portion of said outwardly extending flange, said outer wall portion being located radially outward of and radially spaced from said inner wall portion; and
 	a bridge portion interconnecting said inner wall portion and said outer wall portion, said bridge portion being located axially spaced from said base portions of said outwardly extending flange;
wherein, in radial cross-sectional view, a top of said bridge portion axially most remote from said base portions of the outwardly extending flange is curved with a radius of curvature larger than two times a wall thickness of said top of said bridge portion,
wherein said outer wall portion extends at an oblique angle relative to a plane of the associated contiguous base portion of the outwardly extending flange and said inner wall portion extends from the associated contiguous base portion of the outwardly extending flange at a steeper or opposite angle relative to a plane of the associated contiguous base portion of the outwardly extending flange, and 
wherein, in cross-sectional view, at least a portion of said inner wall portion is curved and said curved portion of said inner wall portion is contiguous to the curvature of said top of said bridge portion, the inner wall portion being undercut by the associated contiguous base portion of the outwardly extending flange such that at least a part of the inner wall portion is oriented at an acute angle relative to the contiguous inner base portion of the outwardly extending flange and overhangs the contiguous inner base portion of the outwardly extending flange, and such that each of the curved sections formed by the inner wall portion and contiguous base portion is folded onto itself during deformation.
Chapman discloses in the technical field for “a second embodiment of capsule” (P115:1-2, Fig. 12),
said sealing structure (the structure of “rim 47”; P117:4 from bottom, Fig. 11) includes a deformable sealing ring portion (an apex 67; P117:4, Fig. 12 [including] the outer wall 68; P122:11 [and] the angled outer wall 66; P117:9, Fig. 12) of said outwardly extending flange (rim 47; P117:4 from bottom, Fig. 11), said sealing ring portion projecting axially (“67” rising upwards as graphically disclosed in Fig. 12) from base portions (the floor 64; P117:5, Fig. 12 [and] the floor between 68 and 70; Fig. 12) of said outwardly extending flange, to which said cover (the lid 41; P123:2, Fig. 12) is attached, on a side (the right circumferential corner of “64”; Fig. 12) of said base portions opposite (radially outward; Fig. 12) of said cover, said deformable sealing ring portion comprising:
an inner wall portion (the angled outer wall 66; P117:9, Fig. 12) extending from and contiguous with an inner base portion (64; Fig. 12) of said outwardly extending flange;
an outer wall portion (the outer wall 68; P122:11, Fig. 12) extending from and contiguous with an outer base portion (the floor between 68 and 70; Fig. 12) of said outwardly extending flange, said outer wall portion being located radially outward (as graphically disclosed in Fig. 12) of and radially spaced (as graphically disclosed in Fig. 12) from said inner wall portion; and
a bridge portion (area around “an apex 67”; P117:4 [on] “the outer wall 68” and “the angled outer wall 66”; P117:9, Fig. 12) interconnecting said inner wall portion and said outer wall portion, said bridge portion being located axially (vertically upward; Fig. 12) spaced from said base portions of said outwardly extending flange;
wherein, in radial cross-sectional view (Fig. 12), a top (an apex 67; P117:4, Fig. 12) of said bridge portion axially most remote (the height of “an apex 67” above from “64”; Fig. 12) from said base portions of the outwardly extending flange is curved with a radius of curvature (Radius of curvature; Fig. 12 next) larger than two times a wall thickness (Wall thickness; Fig. 12 above) of said top of said bridge portion,

    PNG
    media_image4.png
    448
    473
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    449
    454
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    391
    664
    media_image6.png
    Greyscale

Chapman further discloses in the same field for “a third embodiment of capsule” (P81:1-2, Fig. 14),
wherein said outer wall portion (a mid-section 71; P129:15, Fig. 14) extends at an oblique angle (an angle β of from 20 to 80 degree angle, preferably 60 degree angle; P129:15-16, Fig. 14) relative to a plane (the horizontal plane containing “64”; Fig. 14) of the associated contiguous base portion (a horizontal portion; P129:17 of “72”; Fig. 14) of the outwardly extending flange (48, 72 and 64; Fig. 14) and said inner wall portion (outer wall 66; P99:3, Fig. 14) extends from the associated contiguous base portion of the outwardly extending flange at a steeper (an internal angle β from 90o to 120o., preferably 105o; P128:9-11, Fig. 14 wherein 105o or 75o steeper than  60o) or opposite angle relative to a plane (the horizontal plane containing “41”; Fig. 14) of the associated contiguous base portion of the outwardly extending flange, and wherein, in cross-sectional view, at least a portion (“outer wall 66” close to “an apex 67”; Fig. 14) of said inner wall portion is curved (circular as shown in Fig. 14) and said curved portion of said inner wall portion is contiguous to the curvature (the curvature of the circular “67” as shown in Fig. 14) of said top of said bridge portion (an apex 67; P100:4, Fig. 14), 
the inner wall portion being undercut (shape of “64”; Fig. 14) by the associated contiguous base portion of the outwardly extending flange such that the curved sections (shape of “64”; Fig. 14) formed by the inner wall portion and contiguous base portion.


    PNG
    media_image7.png
    516
    537
    media_image7.png
    Greyscale

Mariller discloses in the same field for “Capsule for preparing a beverage, and matching capsule holder” (title, Figs. 1-3), such that the curved sections (the U-shaped “flange 6”; C2:56, Fig. 1) formed by the inner wall portion (4) and contiguous base portion (6) is folded onto itself during deformation (as graphically disclosed in Figs. 2-3)

    PNG
    media_image8.png
    324
    414
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    270
    402
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    324
    394
    media_image10.png
    Greyscale
),
Jentzsch discloses at least a part of the inner wall portion (12, fig.2) is oriented at an acute angle relative to the contiguous inner base portion (4, fig.2) of the outwardly extending flange (2, fig.2) and overhangs the contiguous inner base portion (4, fig.2) of the outwardly extending flange (2, fig.2).

    PNG
    media_image11.png
    301
    390
    media_image11.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler with Chapman by replacing Eichler’s flat shape of rim 6 and the flat end-shape of a pressing surface 18 of the bell member 9 with Chapman’s wave-shaped rim 47 and the grooved leading edge 23 of the enclosing member 2 and replacing Chapman’s shape of the ridge zone 63 with Chapman-Fig.14’s annular trough 60 in order to provide a sealing member in the form of a hollow sealing member on the outer surface of the capsule, for example in the form of a step which is contacted on closure of an enclosing member of the beverage preparation machine (P2:4-1 from end), as taught by Chapman, in order to provide a further tight seal between the capsule holder 20 and the leading edge 23 of the enclosing member 2 and so that a liquid under further pressure enters the capsule and interact with ingredients in the capsule forming a beverage which is output for consumption without any leakage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler in view of Chapman with Mariller by replacing Eichler’s shape of a flange-like rim 6 and a sealing ring 8 in Fig. 2 with Mariller’s deformable flange 6 & 7, in order to provide improved “tightness of the existing capsule” 4 and “to prevent liquid from flowing along the side wall of the capsule” and eliminate a separate sealing element reducing the number of manufacturing steps and materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichler with at least a part of the inner wall portion is oriented at an acute angle relative to the contiguous inner base portion of the outwardly extending flange and overhangs the contiguous inner base portion of the outwardly extending flange, as taught by Jentzsch, in order to improve geometry 
Regarding claim 2, Eichler in view of Chapman, Mariller and Jentzsch discloses at least a portion (Chapman: area around “an apex 67”; P117:4, Fig. 12) of the top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) has a reduced wall thickness (Chapman: thickness at “an apex 67”; P117:4; Fig. 12) smaller (Chapman: due to stretching following the inner surface of “23c”; Fig. 12) than a wall thickness at (Chapman: thickness of “66” and “68” close to “64”; Fig. 12) of said inner (Chapman: the angled outer wall 66; P117:9, Fig. 12) and outer wall portions (Chapman: the outer wall 68; P122:11, Fig. 12).

Regarding claim 6, Eichler in view of Chapman, Mariller and Jentzsch discloses one of said inner (Chapman: the angled outer wall 66; P117:9, Fig. 12) and outer wall portions (Chapman: the outer wall 68; P122:11, Fig. 12) is oriented at a different angle (Chapman: angle of “the angled outer wall 66”; P117:9, Fig. 12 [and] angle of “the outer wall 68”; P122:11, Fig. 12) to said base portions (Chapman: 64; Fig. 12) of the flange than the other one of said inner and outer wall portions.

Regarding claim 7, Eichler in view of Chapman, Mariller and Jentzsch discloses said outer wall portion (Chapman: the outer wall 68; P122:11, Fig. 12) extends at an oblique angle (Chapman: Angle; Fig. 12), of 20-60° (Chapman: an angle β of from 20 to 80o, preferably 60o; P129:5-4 from bottom, Fig.14 wherein α and β exists in Fig. 12 too), relative to a plane (Chapman: 64; Fig. 12) of the associated contiguous base portion (Chapman: 64; Fig. 12) of the outwardly extending flange (Chapman: 70, 68, 67, 66, 64; Fig. 12) and said inner wall portion extends from the associated contiguous base portion of the outwardly extending flange at an angle of 60-160° (an internal angle α at a junction between the floor 64 and the outer wall 66 is from 90o to 120o, preferably 105o.; P128:3-1 from bottom wherein α and β exists in Fig. 12 too), relative to said plane (Chapman: plane containing “64”; Fig. 12) of the associated contiguous base portion of the outwardly extending flange.

Regarding claim 8, Eichler in view of Chapman, Mariller and Jentzsch discloses in cross-sectional view (Chapman: Fig. 12), at least a portion of said outer wall portion (Chapman: the outer wall 68; P122:11, Fig. 12) has a curved center plane (Chapman: Center plane; Fig. 12).

Regarding claim 9, Eichler in view of Chapman, Mariller and Jentzsch discloses said curved portion (Chapman: the curve around “67”; Fig. 12) of said outer wall portion (Chapman: the outer wall 68; P122:11, Fig. 12) is contiguous to the curvature of said top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12).

Regarding claim 10, Eichler in view of Chapman, Mariller and Jentzsch discloses in cross-sectional view (Chapman: Fig. 12) said deformable sealing ring portion (Chapman: 47, 70; Fig. 12) is Q (Chapman: the cross-sectioned shape of areas 47, 70; Fig. 12) shaped.

Regarding claim 11, Eichler in view of Chapman, Mariller and Jentzsch discloses a support member (Eichler: 82; P168:1-12, Fig. 5) between said inner (Chapman: the angled outer wall 66; P117:9, Fig. 12) and outer wall portions (Chapman: the outer wall 68; P122:11, Fig. 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler with Chapman by replacing Eichler’s flat rim with Chapman’s wave-shaped rim, in order to further increase the sealing contact surface between the capsule rim and the capsule holder 20 resulting in increased sealing effect between them.

Regarding claim 12, Eichler in view of Chapman, Mariller and Jentzsch discloses said top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) is positioned for being contacted first by said annular end surface (Eichler: a pressing surface 18; P159:2, Fig. 2), when said sealing ring portion (Chapman: an apex 67; P117:4, Fig. 12 [including] the outer wall 68; P122:11 [and] the angled outer wall 66; P117:9, Fig. 12) is clamped between said annular end surface (Eichler: a pressing surface 18; P159:2, Fig. 2) and said closing member (Eichler: a capsule holder 13; P154:2, Fig. 2) of a compatible beverage preparation device.

Regarding claim 13, Eichler in view of Chapman, Mariller and Jentzsch discloses said top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) forms a crest (Chapman: an apex 67; P117:4) extending circumferentially about the center line (Chapman: the longitudinal body axis of “capsule 1”; Fig. 2) of the capsule (Chapman: 1; Fig. 2), said crest having a diameter of 29-33 mm (Chapman: an internal diameter of from 27.5 to 30.0 mm”; P103:1-2 [and] an outer diameter of, from 29.3 to 32.5 mm; P103:4, Fig. 12 wherein the biggest diameter is the diameter of “an apex 67”; Fig. 12 and the diameters overlap), more preferably 30.0-31.4 mm (Chapman: an internal diameter of from 27.5 to 30.0 mm”; P103:1-2 [and] an outer diameter of, from 29.3 to 32.5 mm; P103:4, Fig. 12 wherein the biggest diameter is the diameter of “an apex 67”; Fig. 12 and the diameters overlap) and most preferably 30.3-31.0 mm (Chapman: an internal diameter of from 27.5 to 30.0 mm”; P103:1-2 [and] an outer diameter of, from 29.3 to 32.5 mm; P103:4, Fig. 12 wherein the biggest diameter is the diameter of “an apex 67”; Fig. 12 and the diameters overlap).

Regarding claim 14, Eichler in view of Chapman, Mariller and Jentzsch discloses the capsule (Eichler: 1; P154:4, Fig. 2) is filled with an extractable product (Eichler: ingredients 3; P155:1), “the capsule” and “ground coffee” as mapped above rejection.
Eichler in view of Chapman and Mariller does not explicitly discloses the capsule is filled with 5-20 grams, preferably 5-10 grams, more preferably 5-7 grams of an extractable product.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired amount of ground coffee suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15, Eichler in view of Chapman, Mariller and Jentzsch discloses the outer diameter (Eichler: the diameter of “6”; Fig. 2) of the outwardly extending flange of the capsule (Eichler: 1; Fig. 2) is larger than the diameter (Eichler: the diameter of “17”; Fig.2) of the bottom (Eichler: 17; Fig.2) of the capsule.

Regarding claim 16, Eichler in view of Chapman, Mariller and Jentzsch discloses the outer diameter (Chapman: diameter of “47”; Fig. 11) of the outwardly extending flange (Chapman: “47”; Fig. 11) is approximately 37.1 mm and the diameter (Chapman: the diameter of “42”; Fig. 7) of the bottom (Chapman: “42”; Fig. 7) of the capsule (Chapman: 1; Fig. 12).
Chapman discloses “the outer diameter of the outwardly extending flange” and “the diameter of the bottom of the capsule” as mapped above rejection,
Eichler in view of Chapman and Mariller  does not explicitly disclose the outer diameter of the outwardly extending flange is 37.1 mm and the diameter of the bottom of the capsule is 23.3 mm.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of dimensions and diameters of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Eichler in view of Chapman, Mariller and Jentzsch discloses the thickness of the aluminum capsule body (Eichler: the base body, both are made from aluminum, an aluminum alloy; claim 38, c38:1-3).
Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose the thickness of the aluminum capsule body is 20 to 200 micrometer, preferably 90-110 micrometer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of dimensions and thickness of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 18, Eichler in view of Chapman, Mariller and Jentzsch discloses the cover (Eichler: a foil member 5; P154:3, Fig. 2) is of aluminum (Eichler: the aluminum or aluminum alloy foil member 5; P164:1-2) having a thickness (Eichler: thickness of “the aluminum or aluminum alloy foil member 5”; P164:1-2).

Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose the cover is of aluminum having a thickness of 15 to 65 micrometer, preferably 30-45 micrometer and more preferably 39 micrometer.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired range of dimensions and thickness of an aluminum foil cover of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, Eichler in view of Chapman, Mariller and Jentzsch discloses the aluminum capsule body (Eichler: the base body, both are made from aluminum, an aluminum alloy; claim 38, c38:1-3) has a wall thickness (Eichler: thickness of “the base body, both are made from aluminum, an aluminum alloy”; claim 38, c38:1-3) larger (Eichler: as graphically disclosed in Fig. 2) than the wall thickness (Eichler: thickness of “a foil member 5; P154:3, Fig. 2) of the cover sheet (Eichler: a foil member 5; P154:3, Fig. 2).

Regarding claim 20, Eichler in view of Chapman, Mariller and Jentzsch discloses the cover sheet (Eichler: a foil member 5; P154:3, Fig. 2) is arranged to tear open (a (partial) tearing of the foil member; P154:7-8) on the closing member (Eichler: a capsule holder 13; P154:2, Fig. 2) of the beverage preparation device under the influence of fluid pressure (Eichler: hot water under pressure; P159:6) in the capsule.

Regarding claim 21, Eichler in view of Chapman, Mariller and Jentzsch discloses the side wall (Eichler: 7; Fig. 2) of the aluminum capsule body (Eichler: body of “1”; Fig. 2) has a free end (Eichler: the flat end of “6”; Fig. 2) opposite the bottom (Eichler: 17; Fig. 2), the outwardly extending flange (Eichler: the flat circular area of “6”; Fig. 2) extending from said free end of the side wall in a direction (Eichler: radial direction in Fig. 2) transverse (Eichler: perpendicular to the body axis of “1”; Fig. 1) to the central capsule body axis (Eichler: the body axis of “1”; Fig. 1).

Regarding claim 22, Eichler in view of Chapman, Mariller and Jentzsch discloses the outwardly extending flange (Eichler: the flat circular area of “6”; Fig. 2) comprises a curled outer edge (Eichler: 6; Fig. 2) radially outside (Eichler: as graphically disclosed in Fig. 2) of said sealing portion (Eichler: “6” under “8”; Fig. 2).

Regarding claim 23, Eichler in view of Chapman, Mariller and Jentzsch discloses an inner edge (Eichler: Inner edge; Fig. 2) of the curled outer edge (Eichler: 6; Fig. 2) of the outwardly extending flange has a radius (Eichler: R; Fig. 2 above) about the central capsule body axis (Eichler: the longitudinal axis of “1”; Fig. 2) 
Eichler in view of Chapman, Mariller and Jentzsch does not explicitly discloses a radius about the central capsule body axis of at least 32 mm
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions and radius of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 24, Eichler in view of Chapman, Mariller and Jentzsch discloses the curled outer edge (Eichler: the cross-sectioned area of “6”; Fig. 2) of the outwardly extending flange (Eichler: “6”; Fig. 2) has a largest radial cross-sectional dimension (Eichler: the out-most radius of the cross-sectioned area of “6”; Fig. 2) 
Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose a largest radial cross-sectional dimension of 1.2 millimeter
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions and radius of a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 25, Eichler in view of Chapman, Mariller and Jentzsch discloses the inner diameter (Eichler: the internal bottom diameter of “7”; Fig. 2) of the free end (Eichler: bottom end of “7”; Fig. 2) of the side wall (Eichler: 7; Fig. 2) of the aluminum capsule body (Eichler: body of “1”; Fig. 2).
Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose the inner diameter is 29.5 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 26, Eichler in view of Chapman, Mariller and Jentzsch discloses the distance between the free end (Eichler: bottom end of “7”; Fig. 2) of the side wall (Eichler: 7; Fig. 2) of the aluminum capsule body (Eichler: body of “1”; Fig. 2) and an outermost edge (Eichler: the out-most circumferential surface of “6”; Fig. 2) of the outwardly extending flange (Eichler: 6; Fig. 2) 
Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose the distance is 3.8 millimeter.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 27, Eichler in view of Chapman, Mariller and Jentzsch discloses the aluminum capsule body (Eichler: 1; Fig. 2) has a height (Eichler: height of “1”; Fig. 2) in axial direction 

Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose a height of 28.4 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 28, Eichler in view of Chapman, Mariller and Jentzsch discloses the aluminum capsule body (Eichler: 1; Fig. 2) is truncated (Eichler: tapered “7” of “1”; Fig. 2), wherein preferably the side wall of the aluminum capsule body encloses an angle (Eichler: the slope of “7”; Fig. 2) with a line (Eichler: the horizontal radius of “1”; Fig. 2) transverse to the central capsule body axis (Eichler: longitudinal axis of “1”; Fig. 2) 
Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose an angle of 97.5°.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 29, Eichler in view of Chapman, Mariller and Jentzsch discloses the bottom (Eichler: bottom of “1”; Fig. 2) of the aluminum capsule body (Eichler: “1”; Fig. 2) has a largest inner diameter (Eichler: bottom inner diameter of “1”; Fig. 2).
Eichler in view of Chapman, Mariller and Jentzsch does not disclosea largest inner diameter of 23.3 mm.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 30, Eichler in view of Chapman, Mariller and Jentzsch discloses the bottom (Eichler: bottom of “1”; Fig. 1) of the aluminum capsule body (Eichler: 1; Fig. 1) is truncated (Eichler: tapered “7” of “1”; Fig. 2), preferably having a bottom height (Eichler: height of “7”; Fig. 1) and wherein the bottom further has a flat central portion (Eichler: the flat area of “6”; Fig. 2) opposite the cover sheet (Eichler: 5; Fig. 2) having a diameter (Eichler: diameter of 5; Fig. 2).
Eichler in view of Chapman, Mariller and Jentzsch does not disclose a bottom height of 4.0 mm and a diameter of 8.3 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 31, Eichler in view of Chapman, Mariller and Jentzsch discloses the sealing structure (Chapman: 47; Fig. 11).

Eichler in view of Chapman, Mariller and Jentzsch does not disclose a height in axial direction of at least 0.1 mm, more preferably at least 0.2 mm and most preferably at least 0.8 mm and at most 3 mm, more preferably at most 2 mm and most preferably at most 1.2 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 32, Eichler in view of Chapman, Mariller and Jentzsch discloses the sealing ring portion (Chapman: an apex 67; P117:4, Fig. 12 [including] the outer wall 68; P122:11 [and] the angled outer wall 66; P117:9, Fig. 12) is deformable (Chapman: the enclosing member 2 to deform the side wall 43; P112:3-4) wherein the sealing ring portion effectively seals against the annular end surface (Chapman: a pressing surface 18; P159:2, Fig. 2) if during brewing, said annular end surface (Chapman: a pressing surface 18; P159:2, Fig. 2) exerts a force F (Chapman: force of “the enclosing member 2 to deform the side wall 43”; P112:3-4 [in view of] Eichler: internal circular area of “65” multiplied by “pressure; P159:6) on the sealing structure (Chapman: 47; Fig. 11) of the capsule to provide a sealing contact between said outwardly extending flange and said annular end surface, wherein F is in the range.

Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose F is in the range of 500-1500 N preferably in the range of 750-1250 N when the fluid pressure in said enclosing member outside the capsule is in the range of 6-20 bar, preferably between 12 and 18 bar.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal value of a force magnitude depending on the internal fluid pressure suiting a user specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 33, Eichler in view of Chapman, Mariller and Jentzsch discloses the sealing ring portion (Chapman: 47; Fig. 12) is deformable (Chapman: the enclosing member 2 to deform the side wall 43; P112:3-4) such that the sealing ring portion effectively seals against the annular surface (Chapman: a pressing surface 18; P159:2, Fig. 2) if, in use, prior to or at the start of brewing, said annular end surface exerts a force.

Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose a force F1 on the sealing structure of the capsule to provide a sealing contact between said outwardly extending flange and said annular end surface, wherein the force F1 is in the range of 30-150 N, preferably 40-150 N and more preferably 50-100N, when the fluid pressure P1 in the enclosing member of the beverage preparation device outside the capsule is in the range of 0.1-4 bar, preferably 0.1-1 bar.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal value of a force magnitude depending on the internal fluid pressure suiting a user specific application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 34, Eichler in view of Chapman, Mariller and Jentzsch discloses the sealing ring portion (Eichler: the flat area of “6”; Fig. 2) is deformable (Eichler: the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid; P170-:7-9) such that the sealing ring portion effectively seals against the annular surface (Eichler: 18; Fig. 2) if the annular end surface that is pressed against the sealing ring portion has a plurality of radially extending open grooves (Eichler: Grooves; Fig. 2) uniformly spaced relative to each other in circumferential sense of said annular end surface.


Regarding claim 35, Eichler in view of Chapman, Mariller and Jentzsch discloses the sealing ring portion (Eichler: the flat area of “6”; Fig. 2) is deformable  (Eichler: the flow control member is resilient enough to deform without breaking or forming enlarged passages for the flow of liquid; P170-:7-9) such that the sealing ring portion effectively seals against the annular surface (Eichler: 18; Fig. 2) 

Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose the sealing ring portion effectively seals against the annular surface if the greatest width of each of said grooves is 0.9 - 1.1 mm, preferably 0.95 to 1.05 mm, more preferably 0.98 to 1.02 mm wherein a maximal height of each of said grooves in an axial direction of the enclosing member of the beverage preparation device is 0.01 - 0.09 mm, preferably 0.03 to 0.07 mm, more preferably 0.045 to 0.055 mm, most preferred 0.05 mm and wherein the number of said grooves is 90 to 110, preferably 96, and wherein optionally the radial width of the annular end surface at the location of the grooves is 0.05- 0.9 mm, preferably 0.2-0.7 mm and more preferably 0.3 - 0.55 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired dimensions of a pair of clamping jaws for a coffee capsule suiting a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 36, Eichler in view of Chapman, Mariller and Jentzsch discloses the sealing ring portion (Eichler: the flat area of “6”; Fig. 2) and the remainder of the aluminum capsule body (Chapman: aluminum; Claim 46, line 3 [and] the structure containing “50”; Fig. 12), are made of the same (Eichler: both; C38:2) plate material (Eichler: the base body, the foil member, or both are made from aluminum; claim 38, lines 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler with Chapman by replacing Eichler’s capsule material with Chapman’s aluminum capsule in order to make use of the well-known material property such as light weight, anti-corrosion, ductility suiting a user specific application, e.g., light weight, anti-corrosion, deforming aluminum and sealing a gap.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler (US 2011/035021) in view of Chapman (US 2016/0075506 previously cited), further in view of Mariller (US 9,833,107 previously cited), further in view of Jentzsch et al (US7743635B2 newly cited), and further in view of Halliday (WO 2014/184653 previously cited).
Regarding claim 3, Eichler in view of Chapman, Mariller and Jentzsch discloses at least one side of said aluminum capsule body (Chapman: aluminum; Claim 46, line 3 [and] the structure containing “50”; Fig. 12), at least said portion of the top (Chapman: an apex 67; P117:4, Fig. 12) of said bridge portion (Chapman: area between “an apex 67”; P117:4 [and] “the angled outer wall 66”; P117:9, Fig. 12) having a reduced wall thickness (Chapman: due to stretching following the inner surface of “23c”; Fig. 12).
Eichler in view of Chapman, Mariller and Jentzsch does not explicitly disclose a coating to at least one side of said capsule body, said coating being absent in at least said portion of the top.
Halliday discloses in the technical field for “a first embodiment of the capsule 1” (Page 9, line 6, Fig. 1), a coating (a polymer layer 72; Page 1, line 22; Fig. 1 [including] The polymer layer 72 provides a compressible structure that aids sealing; Page 11, lines 30-31) to at least one side (outer surface of “the cup-shaped body 40”; Page 11, line 13, Fig. 1) of said capsule body (the cup-shaped body 40; Page 11, line 13, Fig. 1).

    PNG
    media_image12.png
    365
    418
    media_image12.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eichler in view of Chapman and Mariller with Halliday by replacing Eichler’s uncoated structure of a capsule 1 with Halliday’s capsule 1 coated with a polymer layer 72 in order to aid sealing because Eichler’s uncoated structure of a capsule 1 following Halliday’s teaching for a capsule 1 coated with a polymer layer 72 results in much tighter sealing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired location of coating/uncoating suiting a user specific application without having a leakage of a liquid, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for the allowable subject matter:
None of prior art anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as written in the dependent claim 4 when in view with all the limitations in the intervening claims. 
Such as:
“…uncoated portion of said bridge portion is on a side of said outwardly extending flange opposite of said cover sheet and has a textured surface…” in claim 4, 
for such limitation is claiming a uncoated portion on the bridge portion, which the prior art of record do not anticipate or render fairy obvious in combination to teach the limitations.

Response to Amendment
The applicant’s amendment filed on July 25th 2022 has raised new issue of Drawing Objection, Specification Objection, Claim Objection and Rejection 112b.

Response to Argument
Applicant's arguments filed July 25th 2022  have been fully considered but moot in view of the new ground(s) of rejection.
Jentzsch discloses at least a part of the inner wall portion (12, fig.2) is oriented at an acute angle relative to the contiguous inner base portion (4, fig.2) of the outwardly extending flange (2, fig.2) and overhangs the contiguous inner base portion (4, fig.2) of the outwardly extending flange (2, fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        August 26th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761